Opinion by
Morrison, J.,
A careful examination of the testimony, the auditor’s report, the exceptions thereto, the opinion and decree of the learned court overruling said exceptions and confirming the auditor’s report, and distribution of the funds in the hands of Samuel G. Watts, executor of the last will and testament of Samuel Watts, deceased, and the arguments of the counsel convinces us all that the learned auditor reached a just and legal conclusion; that his findings of fact are too well supported by the testimony to warrant us in disturbing them, and based on these findings his legal conclusions are, in our opinion, correct. Anything more that we might add to this opinion, thus increasing the bulk of the already voluminous record would not be of any practical benefit to anybody.
The assignments of error are all overruled, the decree affirmed and the appeal dismissed at the cost of appellants.